MORROW, P. J.
The offense is murder; penalty assessed at confinement in the penitentiary for fifteen years.
Neither bills of exception nor statement of facts accompany the record. The indictment seems regular and regularly presented. No^ fault in the procedure has been perceived or pointed out.
The judgment is improperly entered, in that it fails to take note of the Indeterminate Sentence Law. The judgment and sentence will be reformed so as to comply with that statute, article 775, C. C. P. 1925; that is to say, that the appellant be condemned to suffer confinement in the state penitentiary for a period of not less than two nor more than fifteen years.
As reformed, the judgment will be affirmed.